Title: From George Washington to John Hancock, 15 June 1781
From: Washington, George
To: Hancock, John


                        
                            Sir,
                            Head Quarters New Windsor 15th June 1781
                        
                        I flatter myself that proper Measures have been before this Time taken to procure the number of Men for
                            Continental and Militia service, required by my Letter of the 24th May from Weathersfield. For the Calculation which I
                            then made of the Aid of Militia which would be necessary to support the Operations which we have in View, I included
                            sixteen hundred from Pennsylvania, but that State having been since called upon to embody and march two thousand four
                            hundred Men immediately to the Assistance of Virginia, I am obliged to add the Number which I shall be disappointed in
                            from Pennsylvania to the Quotas required from the other States. Your Proportion of them will be five hundred, which, with
                            the Requisition of the 24th of May will make in the whole two thousand seven hundred. Your Excellency will be pleased to
                            consider this Number as independent of the five hundred, which I desired by my Letter of the 4th of June, might be ordered to
                            Rhode-Island. 
                        From Circumstances, I have Reason to expect that our Operations will commence somewhat earlier than I at
                            first expected. Your Excellency will therefore be pleased to give Orders for the two thousand sevin hundred Militia
                            intended for this Service, to march in such Time that they may punctually join the Army by the 15th of July next.
                        I am convinced that I need not enter into a Repetition of the Arguments which were made Use of in my Letter
                            of the 24th of May to induce the most strenuous Exertions to fill up the Continental Battalions. I will only say, that our
                            Success will depend upon that being done. Without it there is not a Chance, and with it we have the fairest Prospect.
                            These Men must be sent forward as fast as they are raised.
                        I am in Hopes that the Assembly will, at their present Meeting, take effectual Measures for supplying the
                            Quota of Beef called for in the Requisitions which were laid before You by Major General Heath. Your Excellency must be
                            fully sensible that our whole Dependance for Provisions is upon the Exertions of the States, and the Demands made upon
                            them, the Force which will be collected must soon disband. Whereby the immense Expence which we are now incurring by our
                            Preparations, will be so much dead Loss, and the Consequence, in a Political View, of a most serious and alarming Nature.
                            I have the Honor to be with the highest Respect and Esteem Your Excellency’s Most Obedt Servt
                        
                            Go: Washington
                        
                        
                            P.S. I must particularly entreat Your Excellency’s Attention to my Requests of the 25th ulto and 2nd
                                instant, for Powder and Cannon. If, as I have been informed, the State is possessed of large Quantities of Materials
                                for making Powder, which can with Facility be worked up at the Mills of Stoughton and Andover, they can with more
                                Safety and Convenience afford to make a Loan to the continent, at this important moment, as they may replenish their
                                Magazines by working up the materials. I have some Reason to expect to obtain twenty 18 pound Cannon from the Navy
                                Board at Boston, should I succeed, there will be no Occasion of borrowing any from the State. Of this Colo. Crane will
                                inform your Excellency. We shall I imagine at any Rate be under the Necessity of craving Assistance for so heavy a
                                Transportation, and I shall therefore esteem it an additional Obligation, if thro’ Your Excellency’s Influence the
                                Quarter Master can derive some Aid.
                        
                        
                            Go: Washington
                        
                        
                            P.S. The total Amount of your Ten Regiments of Infantry was 2827—in which are included 1417. Recruits
                                which were all that had joined up to the 1st Instant—114 Recruits had joined the Regt of Artillery.
                        

                    